   Case 3:19-cv-12577-BRM-ZNQ Document 25 Filed 09/06/19 Page 1 of 1 PageID: 311
                                            Ira S. Nesenoff                  Barbara H. Trapasso              Philip A. Byler
                                            Andrew T. Miltenberg             Ariya M. Waxman                  Senior Litigation Counsel
                                  LLP                                        Tara J. Davis                    Megan S. Goddard
                                            Stuart Bernstein                 Diana R. Warshow                 Counsel
A TTORNEYS AZ' LAW
                                                                             Gabrielle M. Vinci               Rebecca C. Nunberg
nmllplaw.com                                                                 Kara L. Gorycki                  Counsel
                                                                             Cindy A. Singh                   Jeffrey S. Berkowitz
                                                                             Nicholas E. Lewis                Counsel
                                                                             Adrienne D. Levy                 Marybeth Sydor
                                                                             Ryaan Nizam                      Title IX Consultant
                                                                             Regina M. Federico

                                                   September 6, 2019

    VIA ECF
    Honorable Arian R. 1Vlartinotti, U.S.D.J.
    Honorable Zahid N. Quraishi, U.S.M.J.
    United States District Court
    District of New Jersey
    Clarkson S. Fisher Building
    402 East State Street
    Trenton, NJ 0860

            Re:        John Doe v. Trustees of Princeton University, et al.,
                       Civil Case No. 19-cv-12577(BRM)(ZNQ)

    Dear Magistrate Judge Quraishi:

            This firm represents the Plaintiff, John Doe, in the above-captioned matter, and
    respectfully submits this joint letter request for an adjournment of the pending scheduling
    conference, currently slated for Friday, September 13, 2019(ECF Igo. 21)e

           Pursuant to a Stipulation and Proposed Order of Dismissal submitted to the Court
    yesterday (ECF No. 24), Plaintiff has resolved his claims against all defendants except for Tier
    Inn, In that regard, Plaintiff and Tiger Inn jointly request a thirty (30) day adjournment of the
    scheduling conference in order to attempt to resolve this matter. Plaintiff has advised counsel for
    the Princeton defendants of the intent to file this joint motion, and the Princeton defendants have
    not expressed any position on the matter.

            We therefore respectfully request that the Court approve this joint request and grant a
    thirty-day adjournment of the scheduling conference. Thank you for your time and
    c~n~iclerati~n_

                                                          Respectfully submitted,

    NESENOFF & MILTENBERG,LLP                                       MARSHALL DENNEHEY
                                                                    WARNER COLEMAN & GOGGIN,PC

     /s/                                                             /s/
    Adrienne Levy, Esq.                                             Ashley Toth, Esq.
    Attorneysfor Plaintiff                                          Attorneysfog Tiger Inn


NEW YORK       I   363 Seventh Avenue   I   Fifth Floor        New York, NY 10001   ~   T: 212.736.4500   ~   F: 212.736.2260
BOSTON         I   101 Federal Street   I   19th Floor         Boston, MA 02110     ~   T: 617.209.2188
